Exhibit 10.1

 

[ex10-1_001.jpg] 

 

CONSULTING AGREEMENT*

 

This Consulting Agreement (“Agreement”) is made as of August 19, 2020
(“Effective Date”), by and between Inpixon, a Nevada corporation (“Company”),
and mCube, Inc., (“Consultant”), having its principal place of business at 2570
North First Street, Suite 300, San Jose, California, 95131. Consultant and the
Company may each be referred to herein individually as a “Party” and
collectively as the “Parties.” This Agreement is entered into by the Parties
pursuant to that certain Asset Purchase Agreement between the Parties dated as
of the Effective Date (the “APA”) and is subject to the terms and conditions
therein.

 

In consideration of the terms, conditions, covenants and mutual promises set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

 

1. Services and Payment. During the Term (as defined below) Consultant agrees to
undertake and complete the Services (as defined in Exhibit A) in accordance with
the statement of work which is attached as Exhibit A hereto, which will be
executed by both Parties (“Statement of Work”). The Company will pay to
Consultant the fees and reimburse Consultant for the expenses as set forth in
the Statement of Work. Unless otherwise specifically agreed upon by Company in
writing (and notwithstanding any other provision of this Agreement), all
activity relating to Services will be performed by and only by Consultant or by
employees of Consultant and only those such employees who have been approved in
writing in advance by Company (“Consultant Personnel”). Consultant agrees that
it will not (and will not permit others to) violate any agreement with or rights
of any third party in connection with the provision of the Services. The Parties
acknowledge and agree that they are the parties to that certain Non-Disclosure
Agreement, dated as of May 26, 2020 (the “NDA”) and that any “INFORMATION” (as
defined in the NDA) disclosed in connection with this Agreement is subject to
the terms of the NDA.

 

2. Ownership; Rights; Proprietary Information; Publicity.

 

a. Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights, sui generis
database rights and all other intellectual and industrial property rights of any
sort throughout the world) relating to any inventions (whether or not
patentable), works of authorship, mask works, designations, designs, know-how,
ideas, and information made or conceived or reduced to practice, in whole or in
part, by Consultant or Consultant Personnel in connection with the Services
(collectively, “Inventions”). Consultant will promptly disclose and provide all
Inventions to Company and will keep adequate and current written records of all
Inventions, which records shall be available to and shall remain the sole
property of Company. Consultant hereby makes, and agrees to make in the future,
all assignments necessary to accomplish the foregoing ownership. Consultant
represents, warrants, and covenants that Consultant has obtained or will obtain,
prior to having any particular Consultant Personnel perform Services, an
assignment of such Consultant Personnel’s rights in Inventions as needed to give
effect to Company’s ownership as contemplated above; provided that no assignment
is made that extends beyond what is allowed under applicable law. Consultant
shall assist Company (and, where applicable, shall cause Consultant Personnel to
assist Company), at Company’s expense, to further evidence, record and perfect
such assignments, and to perfect, obtain, maintain, enforce and defend any
rights assigned. Consultant hereby irrevocably designates and appoints Company
as its agent and attorney-in-fact, coupled with an interest, to act for and on
Consultant’s behalf to execute and file any document and to do all other
lawfully permitted acts to further the provisions of this Section 2.a with the
same legal force and effect as if executed by Consultant.

 

b. If any part of the Services or Inventions is based on, incorporates, or is an
improvement or derivative of any technology or intellectual property rights
owned or licensed by Consultant and not assigned hereunder, and such Services or
Invention cannot be reasonably and fully made, used, reproduced, distributed and
otherwise exploited without using or violating such technology or intellectual
property rights, Consultant hereby grants Company and its successors a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Company’s exercise or exploitation of the
Services, Inventions, other work performed hereunder, or any assigned rights
(including any modifications, improvements and derivatives of any of them).

 

*Schedules, exhibits and similar attachments have been omitted pursuant to Item
601(a)(5) of Regulation S-K and will be provided on a supplemental basis to the
Securities and Exchange Commission upon request.

 



Inpixon Consulting Agreement

Page 1 of 4

 

 

c. Consultant represents that its performance of all terms of this Agreement as
a consultant of the Company has not breached and will not breach any agreement
to keep in confidence proprietary information, knowledge or data acquired by
Consultant prior or subsequent to the commencement of Consultant’s consultant
relationship with the Company, and Consultant will not disclose to the Company,
or use, any inventions, confidential or non-public proprietary information or
material belonging to any previous client or any other party other than as may
be permitted pursuant to any agreement with any such previous client or other
party. Consultant will not induce the Company to use any inventions,
confidential or non-public proprietary information or material belonging to any
previous client or any other party other than as may be permitted pursuant to
any agreement with any such previous client or other party.

 

d. Consultant recognizes that the Company has received and, in the future, will
receive confidential or proprietary information from third parties subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes. Upon the Company informing
Consultant of what information constitutes such confidential or proprietary
information, Consultant agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out
Consultant’s work for the Company consistent with the Company’s agreement with
such third party other than as may be required by applicable law. In the event
Consultant believes applicable law requires disclosure of such confidential or
proprietary information, prior to making such disclosure Consultant shall notify
Company of such belief and afford Company a reasonable opportunity to take
protective action.

 

3. Warranty and other Obligations. Consultant warrants that: (i) the Services
will be free from material defects and will be performed in a professional and
workmanlike manner and that none of such Services nor any part of this Agreement
is or will be inconsistent with any obligation Consultant may have to others;
(ii) all work under this Agreement shall be Consultant’s original work and none
of the Services or Inventions nor any development, use, production, distribution
or exploitation thereof will infringe, misappropriate or violate any
intellectual property or other right of any person or entity (including, without
limitation, Consultant) each of which to the knowledge of Consultant; and
(iii) Consultant has the full right to allow itself to provide Company with the
assignments and rights provided for herein and, in addition, Consultant will
have each person who may be involved in any way with any Services enter into,
prior to any such involvement, a binding agreement for Company’s benefit that
contains provisions at least as protective as those contained herein; (iv)
Consultant shall comply in all material respects with all applicable laws and
Company safety rules in the course of performing the Services; and (v) if
Consultant’s work requires a license, Consultant has obtained that license and
the license is in full force and effect. To the maximum extent permitted by law,
Consultant shall unconditionally indemnify, hold harmless and defend Company and
all of its directors, officers, employees, and agents from and against all
claims, losses, injury, damage, withholdings and legal liability, including
attorney’s fees and litigation costs (collectively, “Damages”), caused by the
negligence, recklessness, or intentional misconduct of Consultant, its agents or
representatives, and Damages resulting from the breach of any provisions of this
Agreement by the Consultant, its agents or representatives. Such indemnity shall
extend to all claims, losses, injury, damage, withholdings and legal liability
arising from or related to any infringement or violation of any patent,
copyright, trade secret, license or other property or contractual right of any
third party for which Consultant had knowledge thereof.

 

4. Term and Termination. This Agreement shall commence upon the Effective Date
and shall continue in effect until (i) terminated pursuant to this Section 4 or
(ii) the 180th day following the Effective Date, which date may be extended by
the Company at its sole discretion on a month to month basis upon notice by
Company to Consultant (the “Term”). Each of the Company or Consultant may
terminate this Agreement at any time upon 30 calendar days’ written or email
notice if the other Party breaches a material provision of this Agreement which
is not cured during the notice period. Upon any termination by the Company, the
Company shall upon such termination pay Consultant, within 30 calendar days of
the notice date, all unpaid, undisputed amounts due for the Services completed
prior to the notice of such termination. Sections 2 through 12 of this Agreement
and any remedies for breach of this Agreement shall survive any termination or
expiration of this Agreement.

 



Inpixon Consulting Agreement

Page 2 of 4

 

 

5. Relationship of the Parties; Independent Contractor; No Employee Benefits.
Notwithstanding any provision hereof, Consultant is an independent contractor,
and neither Consultant nor any Consultant Personnel is an employee, agent,
partner or joint venture of Company, and neither Consultant nor any Consultant
Personnel shall bind or attempt to bind Company to any contract. Consultant
shall accept any directions issued by Company pertaining to the goals to be
attained and the results to be achieved by Consultant, but Consultant shall be
solely responsible for the manner and hours in which the Services are performed
under this Agreement. Neither Consultant nor any Consultant Personnel shall be
eligible to participate in any of Company’s employee benefit plans, fringe
benefit programs, group insurance arrangements or similar programs. Company
shall not provide workers’ compensation, disability insurance, Social Security
or unemployment compensation coverage or any other statutory benefit to
Consultant or any Consultant Personnel. Consultant will be solely responsible
for the performance of all Consultant Personnel, for compensating such
Consultant Personnel, and for complying with all laws and regulations applicable
to its relationships with such Consultant Personnel. Without limiting the
foregoing, Consultant shall comply at Consultant’s expense with all applicable
provisions of workers’ compensation laws, unemployment compensation laws,
federal Social Security law, the Fair Labor Standards Act, federal, state and
local income tax laws, and all other applicable federal, state and local laws,
regulations and codes relating to terms and conditions of employment required to
be fulfilled by Consultant or its employees or independent contractors.
Consultant agrees to indemnify Company from all claims, damages, liability,
settlement, attorneys’ fees and expenses, as incurred, because of the foregoing
or any breach of this Section 5. Consultant shall be responsible for any
breaches of this Agreement by its employees and agents.

 

6. Assignment. Neither Party shall have the right to assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
other Party. Notwithstanding the foregoing, Company may assign this Agreement to
an affiliate, or in connection with a merger, amalgamation, or acquisition or
sale of substantially all of Company’s assets related to this Agreement. Any
attempt to assign this Agreement other than as permitted above shall be null and
void.

 

7. Notice. Any notices under this Agreement shall be given in accordance with
the provisions set forth in the APA.

 

8. Non-Competition / Non-Solicitation. The Parties acknowledge the (a)
non-competition covenant contained within Section 14 of the Reseller and
Development License Agreement entered into between the Parties as of the
Effective Date (the “Reseller Agreement”) and (b) non-solicitation covenant
contained with Section 5.7(b) of the APA, and agree to abide by same.

 

9. Publicity. Neither Party shall make any public announcements or engage in any
marketing or promotion concerning this Agreement, or the work performed
hereunder without the advance written consent of other Party, other than as may
be required by applicable law.

 

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without application of the
conflicts of laws provisions therein.

 

11. Arbitration. Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration in
the State of California, County of San Mateo. The arbitrator shall be jointly
selected by the Parties, and the arbitration hearing conducted pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator shall apply California law, without reference to rules of conflicts
of law or rules of statutory arbitration, to the resolution of any dispute.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Notwithstanding the foregoing, the Parties may
apply to any court of competent jurisdiction located within the State of
California, County of San Mateo for preliminary or interim equitable relief, or
to compel arbitration in accordance with this paragraph, without breach of this
arbitration provision. If any court or arbitrator finds that any term makes this
arbitration agreement unenforceable for any reason, the court or arbitrator
shall have the power to modify such term to the minimum extent necessary to make
this arbitration agreement enforceable and, to the extent this arbitration
agreement as a whole is deemed unenforceable for any reason, the Parties agree
that the venue of any litigation or dispute between the Parties shall be
exclusively in San Mateo County, California. This Section 11 shall supersede the
provisions of the APA as to any resolution of disputes hereunder.

 



Inpixon Consulting Agreement

Page 3 of 4

 

 

12. Miscellaneous. This Agreement, the NDA, the Reseller Agreement, and the APA
set forth the entire and exclusive understanding of the Parties with respect to
the subject matter hereof and supersede all prior and contemporaneous agreements
or understandings, whether written or oral, with respect to its subject matter.
Any breach of this Agreement will cause irreparable harm to a Party for which
damages would not be an adequate remedy, and therefore, such Party will be
entitled to injunctive relief with respect thereto in addition to any other
remedies. The failure of either Party to enforce its rights under this Agreement
at any time for any period shall not be construed as a waiver of such rights. No
changes or modifications or waivers to this Agreement will be effective unless
in writing and signed by both Parties. In the event that any provision of this
Agreement shall be determined to be illegal or unenforceable, that provision
will be limited or eliminated to the minimum extent necessary so that this
Agreement shall otherwise remain in full force and effect and enforceable. In
any action or proceeding to enforce rights under this Agreement, the prevailing
Party will be entitled to recover costs and attorneys’ fees. Headings herein are
for convenience of reference only and shall in no way affect interpretation of
the Agreement. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the undersigned have entered into this Agreement as of the
Effective Date.

 

INPIXON   mCube, Inc.       /s/ Nadir Ali   /s/ Ben Lee Signature   Signature  
    Nadir Ali   Ben Lee Name   Name       CEO   CEO Title   Title

 

 



Inpixon Consulting Agreement Page 4 of 4





 

 

